Citation Nr: 0707913	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-43 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
thereto.  

In January 2007, a hearing before the undersigned Acting 
Veterans Law Judge was held via video conference.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ear hearing loss has a Numeric 
Designation of II; his left ear hearing loss has a Numeric 
Designation of IV.


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in February 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided in March 2006 as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the February 2003 letter was 
issued before the July 2003 rating decision which denied the 
benefit sought on appeal. Thus, notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing him with physical examinations and by affording him 
the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  As such, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.


The veteran asserts that his hearing loss is more severe than 
rated and requests that a compensable rating be assigned.  He 
credibly testified before the Board that he is a snow plow 
operator for the Department of Transportation and has 
difficulty hearing the radio inside his vehicle.  The veteran 
does not contend that his employment is limited because of 
his loss of hearing, only that he has problems communicating 
with his central command via radio.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores. Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. § 4.86 allows for the use of either 
Table VI or Table VIA in determining the appropriate numeric 
designation when there are exceptional patterns of hearing 
impairment.  Specifically, if the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, Section 4.86(a) applies; if 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, Section 4.86(b) 
applies.

The veteran does not require treatment for his hearing loss.  
He testified that he has a physical for work every two years 
that includes a hearing test and that he has been able to 
pass the testing and maintain employment.

The veteran underwent private audiological evaluation in 
October 2002 and pure tone thresholds, in decibels, were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
75
80
LEFT
10
20
25
80
85

Speech recognition ability was not recorded.

Upon VA audiologic evaluation in April 2003 and pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
15
70
85
LEFT
-
15
25
85
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

The veteran underwent another VA audiologic evaluation in 
August 2006 and pure tone thresholds, in decibels, were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
75
90
LEFT
5
15
30
85
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.

Given the evidence as outlined above and considering the 
testing in the light most favorable the veteran, the Board 
finds that the most recent testing reflects the most severe 
hearing loss.  Based on this testing alone, Numeric 
Designations for the right ear is II and for the left ear is 
IV as per Table VI.  There is no exceptional pattern of 
hearing impairment to allow for the elevation of the Numeric 
Designations.  As such, a noncompensable rating must be 
assigned notwithstanding any actual decrease in hearing 
acuity and there is nothing in the record to suggest the need 
for staged ratings.  Consequently, a compensable rating for 
hearing loss is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is unemployable as a 
result of his hearing loss nor that he misses work because of 
his service-connected hearing impairment.  Additionally, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflect the 
clinically established impairment experienced by the veteran 
and his request for a higher rating is denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


